Citation Nr: 0938767	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-31 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for carcinoid cancer.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1965 to January 
1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In his October 2006 Substantive Appeal, the Veteran indicated 
that he wanted a hearing before the Board at the RO.  A 
hearing was scheduled for May 2008, but the Veteran withdrew 
his request on the day of the hearing.  Accordingly, his 
request for a hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for carcinoid 
cancer, metastatic to the lymph nodes, which he contends 
results from his exposure to herbicides in service.  Private 
treatment records indicate that the condition manifested in 
his small intestine and was diagnosed in 1984.  Although the 
Veteran served aboard a ship off the coast of Vietnam, he 
does not claim, and the evidence does not support, that he 
ever visited or served within the land borders or internal 
waterways of Vietnam.  Thus he is not entitled to the 
presumption of exposure to herbicides.  38 C.F.R. § 
3.307(a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168, 
1187-94 (Fed. Cir. 2008).  Furthermore, carcinoid cancer is 
not a condition which may be presumed to have been caused by 
herbicide exposure.  38 C.F.R. § 3.309(e).  Nonetheless, the 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The RO has not yet 
adjudicated the claim for service connection on a direct 
basis, and it has failed to notify the Veteran of the 
evidence necessary to establish his claim on a direct basis.

In an April 2006 statement, the Veteran reported that 
approximately eight months before his separation he 
experienced extreme flushing and redness, which was diagnosed 
as eczema.  He notes that flushing is a symptom of carcinoid 
cancer and asserts that his condition in fact had its onset 
during service.  Service connection for eczema has been 
continuously in effect since 1972.  

Complete service treatment records are not in the claims 
file.  The record reflects that the National Personnel 
Records Center (NPRC) sent these records to the Los Angeles 
RO in 1972, when the Veteran first filed a compensation 
claim.  In November 2004, the RO informed the Veteran that 
his claims file could not be located.  The Veteran was asked 
to send in any documents he had from his original record, and 
he complied; however, he does not appear to have a complete 
set of his service records, as his request for copies of his 
records was denied in June 1972.  

When records are in the possession of the government, VA has 
a responsibility to continue to search for such records until 
it is determined that they do not exist or that further 
attempts to obtain them would be futile.  While the RO asked 
the Veteran to submit any records in his possession, it is 
unclear what other steps the to took to reconstruct the 
record.  The non-existence or unavailability of such records 
must be verified by each Federal department or agency from 
whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 
C.F.R. § 3.159(c)(2)(3) (2009).  The record does not indicate 
that such a determination has been made in this case.  
Therefore, a remand is required so that the RO may continue 
to search for the Veteran's missing records and document the 
results of this search.

VA also has a heightened obligation to assist the Veteran in 
the development of his case when such records are presumed to 
have been destroyed or lost.  See O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).  In the present case, the available 
evidence indicates that symptoms of the Veteran's carcinoid 
cancer may have begun in service.  Without records of the 
type of treatment the Veteran received in service, there is 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Therefore, a VA examination is 
required.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the Veteran notice of the 
type of evidence required to establish service 
connection for carcinoid cancer on a direct 
basis.  

2.	The RO should continue its search for the 
Veteran's complete service treatment records, 
following all applicable procedures.  The RO is 
reminded that it should continue efforts to 
procure the relevant records relating to the 
Veteran's service until either the records are 
located or it receives specific information 
that the records sought do not exist or that 
further efforts to obtain them would be futile.  
All records or responses received should be 
associated with the claims file.

3.	After completion of the foregoing, schedule the 
Veteran for an appropriate VA examination to 
determine the nature and likely etiology of his 
claimed carcinoid cancer.  The claims file must 
be made available to the examiner for review.  
Based on a thorough examination and review of 
the record, the examiner should answer the 
following:

a.	Does the Veteran currently have 
carcinoid cancer or any residuals 
thereof? 

b.	Is it at least as likely as not 
that any diagnosed condition, to 
include carcinoid tumors of the 
small intestine which were 
diagnosed in 1984, is related to 
the Veteran's active service?  A 
complete rationale, accounting for 
any related symptoms the Veteran 
experienced in service, is 
requested for each opinion 
expressed.  

4.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If any claim 
remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.)



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


